DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Specification
The disclosure is objected to because the first paragraph does not provide the most current status for the related applications.  That is, the parent applications are not referenced at all, even though one of them has issued as a patent.  Appropriate correction is required.
Furthermore, the lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 28 is found to be indefinite because it recites “electrical pulses are maintained within ranges which avoid damage to… the cells in the target ablation area” which appears to contradict its prior recitation of “irreversibly electroporat[ing] the cells in the target ablation area” since it does not specify preventing ‘thermal’ damage.  Therefore, the scope of the claim is unclear and appropriate correction is required.
Claim 32 recites the limitation "the material".  However, there is insufficient antecedent basis for this limitation in the claim.
It should be noted that all other cited claims have been rejected for being dependent upon a rejected base claim.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-27 and 35-41 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10,143,512.  Although the claims at the patented claims are narrower than the application claims and therefore the application claims would necessarily infringe on the patented claims.
 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claim(s) 21, 22, 24, 25, 27, 35, 36, 38, 39, and 41 is/are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Davalos, U.S. 2010/0030211 (hereinafter Davalos-1).
Regarding claims 21 and 35, Davalos-1 discloses (note abstract, paragraph 9) a system that would necessarily meet the following procedural claim limitations during its routine usage: identifying cancer cells to be ablated in a target area, wherein this area comprises heterogenous tissue that also contains myelinated nerves; selecting a size, shape, or relative position of a first and second electrode (note paragraph 40); placing the electrodes in the target area; and applying electrical pulses between the electrodes in an amount which ‘compensates for tissue heterogeneity’, and is sufficient to irreversibly electroporate the cancer cells in the target area; wherein voltage, wattage and duration of the electrical pulses are maintained 
Regarding claims 22 and 36, Davalos-1 discloses (see above) a procedure wherein the myelin layers necessarily insulate the nerve tissue from thermal damage (at least to a certain degree).
Regarding claims 24, 25, 38, and 39, Davalos-1 discloses (see above) a procedure further comprising infusing a chemotherapeutic agent into the heterogenous tissue prior to applying the electrical pulses (note paragraphs 89 and 90). 
Regarding claims 27 and 41, Davalos-1 discloses (see above) a procedure wherein the electrodes are substantially circular in shape (note paragraph 55), and wherein they are positioned within less than 2 cm of each other (note paragraphs 25 and 40).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 28, 29, 31, 32, and 34 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Davalos-1.
Regarding claims 28 and 29, Davalos-1 discloses (as best understood by Examiner - note abstract, paragraph 9) a system that would necessarily meet the following procedural claim limitations during its routine usage: identifying cancer cells to be ablated in a target area, 
Regarding claims 31 and 32, Davalos-1 discloses (see above) a procedure further comprising infusing a chemotherapeutic agent into the heterogenous tissue prior to applying the electrical pulses (note paragraphs 89 and 90).
.
 
Claims 23, 30, and 37 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Davalos-1 in view of Davalos, U.S. 2009/0269317 (hereinafter Davalos-2).
Regarding claims 23, 30, and 37, Davalos-1 teaches (see above) a procedure that targets cancer within a heterogenous tissue (while avoiding damage to the non-cancerous tissue), but fails to expressly teach monitoring the temperature of the heterogenous tissue and adjusting the electrical pulses to maintain the temperature below 50 degrees Celsius.  Davalos-2 teaches a similar procedure that targets cancer within a heterogenous tissue (note abstract, paragraph 15), wherein this procedure monitors the temperature of the heterogenous tissue and adjusts electrical pulses to maintain the temperature below 50 degrees Celsius (to protect non-cancerous tissue – not paragraph 35).  It is well known in the art that the use of temperature feedback would result in increased safety and efficiency, and that this specific temperature range would achieve the desired result (as can be seen in Davalos-2).  Therefore it would have been obvious to a person having ordinary skill in the art at the time the invention was made, to have (further) modified the procedure of Davalos-1 to comprise monitoring the temperature of the heterogenous tissue (in order to increase safety and efficiency) and adjusting the electrical pulses to maintain the temperature below 50 degrees Celsius, since this modification would have merely comprised a simple substitution with known parameter values in order to produce a predictable (and desirable) result.        
s 26, 33, and 40 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Davalos-1 in view of Rubinsky, U.S. 2005/0171574 (hereinafter Rubinsky).
Regarding claims 26, 33, and 40, Davalos-1 discloses (see above) a method of targeting cancer cells (within a heterogenous tissue) via irreversible electroporation, wherein a material is infused into the heterogenous tissue prior to applying electroporation pulses.  However, Davalos-1 fails to explicitly disclose that the material comprises an imaging agent.  Rubinsky teaches a similar procedure that includes the step of infusing an imaging agent into a target site (note paragraph 71), wherein blood flow at this site is reduced by irreversible electroporation which results in the agent being ‘trapped’ there (note paragraph 69).  It is well known in the art that the use of an imaging agent (especially in this manner) would facilitate visualization, thereby resulting in increased safety and efficiency.  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made, to have (further) modified the procedure of Davalos-1 to include the step of infusing an imaging agent in order to increase safety and efficiency.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS ANTHONY GIULIANI whose telephone number is (571)270-3202. The examiner can normally be reached Mon - Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hoffman can be reached on 303-297-4276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS A GIULIANI/Primary Examiner, Art Unit 3794